Case 6:21-cv-00313-GAP-GJK Document 3-4 Filed 02/22/21 Page 1 of 6 PageID 646




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

 SPEECH FIRST, INC.,
                              Plaintiff,
                                           Case No. 6:21-cv-00313
 v.

 ALEXANDER CARTWRIGHT, in
 his official capacity as President of
 the University of Central Florida, et
 al.,
                            Defendants.

                      DECLARATION OF STUDENT B
      1.    I am a junior at the University of Central Florida (“the

University”).

      2.    I am over the age of eighteen and under no mental disability or

impairment. I have personal knowledge of the following facts and, if called as

a witness, would competently testify to them.

      3.    I am a member of Speech First.

      4.    I am politically conservative and have views that are unpopular,

controversial, and in the minority on campus.

      5.    I believe that affirmative action produces hate and resentment, not

actual solutions to problems. I disagree with “diversity training.” I don’t believe

that all white people are racist. I do not support the Black Lives Matters

movement.
Case 6:21-cv-00313-GAP-GJK Document 3-4 Filed 02/22/21 Page 2 of 6 PageID 647




      6.    I am pro-life. I don’t think women should be allowed to have

“convenience” abortions.

      7.    I support people who are in the LGBTQ community. But there are

many things I don’t understand, like the new use of pronouns. I will try my

best to be polite with people, but I don’t believe anyone should be forced to use

certain pronouns.

      8.    I strongly disagree with illegal immigration. I believe people

should come here legally, learn the language, pass the citizenship test, and

follow the rules. I believe that most of the people who come to this country

illegally will not pay taxes and will end up on welfare.

      9.    I’m a strong supporter of the Second Amendment. I believe that

law-abiding citizens should have the right to own guns and to protect

themselves from others and, in particular, the government.

      10.   I believe allowing biological men who are transgender to play in

women’s sports is terrible and anti-feminist. Biological men are bigger,

stronger, and faster and should not be allowed to compete with women.

Similarly, I believe allowing children to transition to a different gender is a

terrible idea. I believe my views are grounded in common sense, but many find

them to be “transphobic.”




                                       2
Case 6:21-cv-00313-GAP-GJK Document 3-4 Filed 02/22/21 Page 3 of 6 PageID 648




      11.   I enrolled in the University because I wanted to learn in a

challenging environment where students and faculty are free to engage in

lively, fearless debate and deliberation.

      12.   I want to engage in open and robust intellectual debate with my

fellow students about these topics in the classroom, in other areas of campus,

online, and in the City of Orlando.

      13.   Because I have strong views on these issues, I want to speak

passionately and repeatedly about them. I want to point out the flaws in fellow

students’ arguments and encourage them to change their minds or, at a

minimum, to understand my views.

      14.   But the University’s harassment and computer policies and the

Just Knights Response Team make me reluctant to openly express my

opinions.

      15.   I do not fully express myself or talk about certain issues because I

fear that sharing my beliefs will be considered “discriminatory harassment.” I

fear that other students will find my views “unwanted” or “humiliating” or

claim that my views “interfere[] with” their educational opportunities. Many

of the topics that I want to address could easily be considered “discriminatory”

under the University’s definition of “discriminatory harassment.” My fears are

grounded in my own personal experiences on campus.




                                        3
Case 6:21-cv-00313-GAP-GJK Document 3-4 Filed 02/22/21 Page 4 of 6 PageID 649




      16.    My fears are amplified by the fact that the University can punish

me not only for committing “discriminatory harassment” myself, but also for

“complicity” or “failing to intervene” during someone else’s “discriminatory

harassment.”

      17.    I also want to use the University email system to contact other

students in support of conservative initiatives and to oppose student-

government proposals regarding controversial political issues. But I do not

fully express myself or talk about certain issues because I fear that doing so

will be considered a violation of the ResNet User Agreement and UCF Policy

4-002.2, and that I will lose my network privileges or even face disciplinary

sanctions as a result. I am scared that other students will characterize emails

asserting my beliefs as “harassing,” “invasive,” “unwanted,” or “hate

messages.”

      18.    Finally, I do not fully express myself or talk about certain issues

because I fear that other students, faculty members, or others will report me

to the Just Knights Response Team for committing a “bias-related” offense. I

worry that there are other students who will turn me in for engaging in

“biased” speech and that the University will take action against me. For

example, I’m afraid that the Just Knights Response Team will keep a record

on me, share the allegations with others, call me in for meetings, or refer the




                                       4
Case 6:21-cv-00313-GAP-GJK Document 3-4 Filed 02/22/21 Page 5 of 6 PageID 650




allegations to the Office of Student Rights and Responsibility or the UCF police

department.

      19.   I am aware of the recent investigation and subsequent termination

of former University Professor Charles Negy, after he expressed his own

opinions on Twitter in June 2020. Seeing a psychology professor investigated

and fired for his private speech only heightens my fear of expressing my views.

If a tenured professor can be fired for speech, I worry what will happen to me.

      20.   I am signing this declaration under a pseudonym because I am a

current student at the University and, if my participation in this litigation

becomes public, I fear reprisal from the University, my professors, my fellow

students, and others.




                                       5
Case 6:21-cv-00313-GAP-GJK Document 3-4 Filed 02/22/21 Page 6 of 6 PageID 651
